Title: Plan for an Attack on New York, August 1780
From: Hamilton, Alexander
To: 


                        
                            
                                August 1780
                            
                        
                        If upon reconnoitring Dobbes Ferry it is found susceptible of batteries to establish a communication, So soon
                            as we can assemble ten thousand men leaving a sufficient garrison at West Point—let them be drawn to Dobbe’s ferry this
                            side of the River and immediately set about erecting batteries—let a sufficient number of boats be brought from Kings
                            ferry, by water if practicable, if not by land, to transport the troops to the other side. Let fascines be prepared
                            & let the troops pass over and immediately establish themselves on the other side; by this time they will have
                            increased in strength sufficiently to have nothing to fear; if not they must wait till they have.
                        Should it not be found practicable to establish a communication at Dobbes ferry—still let our principal
                            force be on this side till we are strong enough to approach the enemy near on the other side—then let the army cross at
                            Kings ferry and proceed towards New York.
                        When we have assembled 20.000 men let the army proceed to West Chester and intrench parallel to Harlaem river
                            establishing a battery over that river—possessing if possible the Islands about Hell gate for communicating with long
                            island. But it may be found more expedient to open a communication by Frog’s point where the
                            Sound appears narrowest. Boats must be brought from the North River and the Sound calculating their transportation and our
                            movements so as that there may be no delay on account of boats.
                        The French troops reimbark at New London and fall down the sound, debark at Oyster bay while a corps from us
                            debarks somewhere at West Chester, say Frogs point—form a junction at Jamaica & proceed towards Brooklyn along
                            the Green Hill, where they immediately take an intrenched camp.
                        The securest way to form this junction will be to leave ten thousand men intrenched on the main—and cross
                            over with the rest of the army—a part of which can return after the post before Brooklyn is in a state of security.
                        The movements of the French troops must be so regulated with ours as that they may arrive at Oyster Bay
                            nearly by the time we shall be ready to cross the Sound.
                        This plan is in case the enemy should maintain their upper posts at Kings bridge &c. and we should
                            deem it too hazardous to attempt a passage of Harlaem river; if this should be found practicable with security it will be
                            best to do it either with our force alone or conjointly with the French as may be found eligible from the circumstances on
                            the spot; a corps can afterwards be detached to Brooklyn. But the preliminary movements will be the same in either case.
                        If we can get upon York Island we may be carrying on our approaches at the same time they are going on
                            against Brooklyn—if not we must content our selves to remain quiet and push Brooklyne with our principal efforts—When
                            Brooklyn is carried we shall open all the sound and may destroy the city if we think proper—we shall have a better chance
                            of getting upon York Island, which we must endeavour to do—if we cannot we must depend upon a Blockade and must make our
                            dispositions accordingly.
                        I do not know enough of the spot to judge where it will be easiest in the first instance to establish our
                            communications but I suspect it will be at Frogs point.
                        Fire ships and fire rafts should be preparing—to burn the enemy’s ships in the sound—The Fascines preparing
                            on the Sound should be embarked in small vessels to be brought to us at West Chester; with gabions &c. they will
                            greatly facilitate our movements.
                        It is of great importance the Fleet should endeavour to clear all the Harbour and the North River, which will
                            certainly induce the enemy to abandon their upper posts of if it does not will give us a better opportunity to intersect
                            their line and ruin them.
                        I suppose by the 25th we may be able to collect the force of ten or twelve thousand men at Dobbs ferry—the
                            28th we may if we please cross to the other side—but we may find it more convenient to wait till the 30th to gather
                            strength—the 30th we may cross—and the 2d have established our battery on the other side—if we are in force enough and
                            otherwise ready we may march the 3d towards West Chester—arrive the evening of the 4th—and have six days to the 10th to
                            intrench and establish our communication.
                        The 6th the French troops may embark at New London & be the 10th at Oyster bay.
                        Should Dobbs ferry not be susceptible of a communication we may then think of Closter; but we shall require
                            more force before we can begin here—The connecticut troops may however immediately come to this side at . When the garrison of West Point will admit of it another corps may
                            come to this side—&c. If we are finally obliged to go by Kings ferry, putting the whole in motion the 26th we may
                            be at West Chester the 4th as in the other case & ready to act the 10th.
                        These would be the outlines of my plan—the period may be rather short but as our prospects open we may
                            extend it; it will I think be impolitic to fix it at first to one more remote; because men may be successively brought to
                            a point which would at first alarm them, and the impatience of the French character must be managed.
                        Any plan however that can be formed now may require material deviation in the execution from the local
                            circumstances of the scene of action &c. &c.

                    